PER CURIAM.
This case was heard upon the record, briefs and arguments of counsel for the respective parties;
And it appearing that the Tax Court found that the acquisition and cancellation in 1946 by the corporation Chandler-Singleton Company, of which the petitioners were stockholders, of one-half of its capital stock was done at such a time and in such a manner as to make the cancellation and distribution of cash to the stockholders essentially equivalent to the distribution of a taxable dividend to the extent of $58,027.91; Sec. 115(g), Internal Revenue Code of 1939, 26 U.S.C.A. § 115(g);
And in the opinion of the Court such finding being a finding of fact which is sustained by the evidence and is not clearly erroneous; Rheinstrom v. Conner, 6 Cir., 125 F.2d 790; Holloway v. Commissioner, 6 Cir., 203 F.2d 566; Woodworth v. Commissioner, 6 Cir., 218 F.2d 719; United States v. United States Gypsum Co., 333 U.S. 364, 394-395, 68 S.Ct. 525, 92 L.Ed. 746; Sec. 7482(a) Internal Revenue Code of 1954, 26 U.S.C.A. § 7482(a);
It is ordered that the judgment of the Tax Court be affirmed.